Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 11, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. Reference CA2047252 is missing its drawings.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanders (D643,500). Sanders teaches a firearm storage device (Fig. 1) adapted for selective removable mounting in a selected vertical and horizontal position, the device including: at least one mounting device (a; see annotated figure) adapted to be removably mounted to a generally vertically oriented panel; a plurality of notch structures (b) forming outwardly opening notches positioned laterally adjacent one another, said notch structures being operably associated with the at least one mounting device for removably mounting the notch structures to a panel; and at least one loop structure (c) positioned laterally between a respective pair of said notch structures and operably associated with the at least one said mounting device for removably mounting the loop structure to a panel.  W14McHale & Slavin, P.A.WWherein the at least one mounting device including a plurality of said mounting devices positioned in laterally spaced apart relationship, said loop structures and said notch structures being secured together to form an assembly (Fig. 1).  Wherein said at least one loop structure including a plurality of said loop structures positioned in laterally spaced apart relationship.  Wherein the loop structures and said notch structures are in an alternating array of loop structures and notch structures.  
    PNG
    media_image1.png
    496
    712
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (D643,500) in view of Johnson (8,393,111). As stated above, Sanders teaches the limitations of claim 1, including a mounting device.  For claims 2 and 3, Sanders fails to teach that the device includes a magnet, e.g. a Halbach magnet. Johnson teaches a holder (Fig. IF) attached to another structure via a Halbach magnet (14; column 11, lines 22-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add magnets, such as is taught by Johnson, on the mounting devices of Sanders, to provide a means to attach the storage device to metal or a magnetic surface.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (D643,500) in view of Johnson (8,393,111) as stated above and further in view of Krause et al (6,267,462). As stated above, Sanders in view of Johnson teaches the limitations of claims 1-3, including storage device with a magnetic mounting device.  For claim 4, Sanders in view of Johnson fails to teach a magnetic panel. Krause teaches a magnetic panel (58; Fig. 18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a magnetic panel, such as is taught by Krause, with the mounting devices of Sanders in view of Johnson, to provide surface on which to attach the storage device.
Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sanders (D643,500) in view of Koneg (DE 19700330). As stated above, Sanders teaches the limitations of claims 1, 5 and 6, including a mounting device.  For claims 8-10 and 13, Sanders fails to teach that the device includes hooks receivable in an aperture in a peg board or slat wall panel. Koneg teaches a mounting device (34) attachable to apertures (36) in a peg board (38) via hooks (52.2)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add the hook attachments of Koneg on the mounting device of Sanders, to provide a means to allow attachment of the storage device to a peg board with apertures or a slat wall (not positively claimed).
For claim 11, Koneg further teaches an enclosure (Fig. 1) wherein the peg board/panel is located.  For claim 12, Koneg further teaches an enclosure having a safe with a locking door (28, see lock/key on door 26 in Fig. 1).  It would have been obvious to use the storage device of Sanders in view of Koneg within this enclosure, to provide a specific location in which to use the storage device either in addition to or in place of the current gun storage devices, one with a safe inside for other gun components.
Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (D643,500) in view of Koneg (DE 19700330), as stated above, and further in view of Apgood, II et al (2010/0308702). As stated above, Sanders in view of Koneg teaches the limitations of claims 1, 5-7 and 11-13, including a mounting device with hooks attachable to a panel in an enclosure.  For claim 14, Sanders in view of Koneg fails to teach that the panel is a slat wall panel. Apgood teaches a slat wall panel (72) on which to hang articles. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the hook attachments/mounting device of Sanders  in view of Koneg on the slat wall panel of Apgood, to provide a specific structure onto which to attach the storage device.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sanders (D643,500) in view of Koneg (DE 19700330) and stated above and further in view of Johnson (8,393,111) and Krause et al (6,267,462). As stated above, Sanders in view of Koneg teaches the limitations of claims 1, 5-7, 11 and 12, including a storage device with a mounting device.  For claim 15, Sanders fails to teach a magnetic panel adapted for mounting the storage device. Krause teaches a magnetic panel (58; Fig. 18).  Johnson teaches a holder (Fig. IF) attached to another structure via a Halbach magnet (14; column 11, lines 22-35). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add magnets, such as is taught by Johnson, on the mounting devices of Sanders, to provide a means to attach the storage device to metal or a magnetic surface. It further would have bene obvious to use a magnetic panel, such as is taught by Krause, with the mounting devices of Sanders in view of Koneg and Johnson, to provide surface on which to attach the storage device with the magnets.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
August 3, 2022
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637